Exhibit 10.3


MONGODB, INC.
RESTRICTED STOCK UNIT GRANT NOTICE (INTERNATIONAL)
(2016 EQUITY INCENTIVE PLAN)


MongoDB, Inc. (the “Company”), pursuant to its 2016 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Agreement (the
“Award Agreement”), both of which are attached hereto and incorporated herein in
their entirety. Capitalized terms not otherwise defined herein will have the
meanings set forth in the Plan or the Award Agreement. In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan will
control.
Participant:        
Date of Grant:        
Vesting Base Date:         
Number of Restricted Stock Units/Shares:        




Vesting Schedule:
[___________________]





Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 6 of the
Restricted Stock Unit Agreement.



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, including any country-specific appendices, and the Plan. Participant
acknowledges and agrees that this Restricted Stock Unit Grant Notice and the
Award Agreement may not be modified, amended or revised except as provided in
the Plan. Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the
acquisition of Common Stock pursuant to the Award and supersede all prior oral
and written agreements on that subject with the exception, if applicable, of (i)
equity awards previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law, and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this Award upon the
terms and conditions set forth therein.


By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company and such system shall have the same force and
effect as hard-copy execution.







--------------------------------------------------------------------------------








MONGODB, INC.    PARTICIPANT


By:             
Signature    Signature
Title:         Date:     
Date:    


ATTACHMENTS:
Award Agreement, 2016 Equity Incentive Plan










--------------------------------------------------------------------------------





MONGODB, INC.
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, MongoDB, Inc. (the “Company”) has awarded you (“Participant”) a
Restricted Stock Unit Award (the “Award”) pursuant to Section 6 of the Company’s
2016 Equity Incentive Plan (the “Plan”) for the number of Restricted Stock
Units/shares indicated in the Grant Notice. Capitalized terms not explicitly
defined in this Award Agreement or the Grant Notice will have the same meanings
given to them in the Plan. The terms of your Award, in addition to those set
forth in the Grant Notice and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company or an Affiliate. Except as otherwise provided herein, you will not be
required to make any payment to the Company or an Affiliate (other than services
to the Company or an Affiliate) with respect to your receipt of the Award, the
vesting of the Restricted Stock Units or the delivery of the Company’s Common
Stock to be issued in respect of the Award. Notwithstanding the foregoing, the
Company reserves the right to issue you the cash equivalent of Common Stock, in
part or in full satisfaction of the delivery of Common Stock upon vesting of
your Restricted Stock Units, and, to the extent applicable, references in this
Award Agreement and the Grant Notice to Common Stock issuable in connection with
your Restricted Stock Units will include the potential issuance of its cash
equivalent pursuant to such right.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.
3.    NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock will be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4.    US SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Restricted Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you will not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.


1.





--------------------------------------------------------------------------------




5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of Common Stock to which
you were entitled at the time of your death pursuant to this Award Agreement. In
the absence of such a designation, your legal representative will be entitled to
receive, on behalf of your estate, such Common Stock or other consideration.
(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company General Counsel prior to finalizing the domestic relations order or
marital settlement agreement to verify that you may make such transfer, and if
so, to help ensure the required information is contained within the domestic
relations order or marital settlement agreement.
6.    DATE OF ISSUANCE.
(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Award Agreement, in the event one or
more Restricted Stock Units vests, the Company will issue to you one (1) share
of Common Stock for each Restricted Stock Unit that vests on the applicable
vesting date(s) (subject to any adjustment under Section 3 above, and subject to
any different provisions in the Grant Notice). The issuance date determined by
this paragraph is referred to as the “Original Issuance Date”.
(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. In addition, if:
(i)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company’s policies (a “10b5-1 Plan”)), and
(ii)    either (1) Withholding Taxes do not apply, or (2) the Company decides,
prior to the Original Issuance Date, (A) not to satisfy the Withholding Taxes by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to


2.





--------------------------------------------------------------------------------




permit you to enter into a “same day sale” commitment with a broker-dealer
pursuant to Section 11 of this Award Agreement (including but not limited to a
commitment under a 10b5-1 Plan) and (C) not to permit you to pay the Withholding
Taxes in cash or from other compensation otherwise payable to you by the
Company,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).
(c)    The form of delivery of the shares of Common Stock in respect of your
Award (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.
7.    DIVIDENDS. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
will be endorsed with appropriate legends as determined by the Company.
9.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Award
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.
10.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice,
subject to applicable laws and your service or employment agreement. Nothing in
this Award Agreement (including, but not limited to, the vesting of your Award
or the issuance of the shares subject to your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Award
Agreement or the Plan will: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Award Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Award Agreement or Plan; or (iv)
deprive the Company of the right to terminate you without regard to any future
vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant of the Company or an Affiliate and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or


3.





--------------------------------------------------------------------------------




more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate (a “reorganization”). You further acknowledge and agree that
such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and will not interfere in any way with your right or the right of the Company or
an Affiliate to terminate your Continuous Service at any time, with or without
cause and with or without notice, subject to applicable laws, and will not
interfere in any way with the Company’s right to conduct a reorganization.
11.    TAX WITHHOLDING OBLIGATIONS.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Common Stock
issuable to you and otherwise agree to make adequate provision in cash for any
sums required to satisfy the federal, state, local and foreign tax and social
insurance contribution withholding obligations of the Company or any Affiliate
that arise in connection with your Award (the “Withholding Taxes”).
Additionally, the Company or any Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes obligation relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment, if applicable, with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) (pursuant to this authorization and without further consent) whereby
you irrevocably elect to sell a portion of the shares to be delivered in
connection with your Restricted Stock Units to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to you pursuant
to Section 6) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and, if
applicable, foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income; and provided further, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure will be subject to
the express prior approval of the Company’s Compensation Committee. However, the
Company does not guarantee that you will be able to satisfy the Withholding
Taxes through any of the methods described in the preceding provisions and in
all circumstances you remain responsible for timely and fully satisfying the
Withholding Taxes.
(b)    Unless the tax withholding obligations of the Company and any Affiliate
are satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the


4.





--------------------------------------------------------------------------------




Company’s withholding obligation was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.
12.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) will be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Award Agreement.
13.    DATA PRIVACY.
The following provisions shall apply to you if you reside in the EU or EEA.
Data Collected and Purposes of Collection
You understands that the Company, acting as controller as well as your employer,
may collect, to the extent permissible under applicable law, certain personal
information about you, including name, home address and telephone number,
information necessary to process payment of the Award (e.g., mailing address for
a check payment or bank account wire transfer information), date of birth,
social insurance number or other identification number, salary, nationality, job
title, employment location, any capital shares or directorships held in the
Company (but only where needed for legal or tax compliance), any other
information necessary to process mandatory tax withholding and reporting,
details of all Awards granted, canceled, vested, unvested or outstanding in your
favor, and where applicable service termination date and reason for termination
(e.g., for cause or other than for cause) (all such personal information is
referred to as “Data”). The Data is collected from you, your employer, and from
the Company, for the exclusive purpose of implementing, administering and
managing the Plan pursuant to the terms of this Award Agreement. The legal basis
(that is, the legal justification) for processing the Data is to perform this
Award Agreement. The Data must be provided in order for you to participate in
the Plan and for the parties to this Award Agreement to perform their respective
obligations thereunder. If you do not provide Data, you will not be able to
participate in the Plan and become a party to this Award Agreement.
Transfers and Retention of Data
You understand that your employer will transfer Data to the Company for purposes
of plan administration. The Company and your employer may also transfer your
Data to other service providers (such as accounting firms, payroll processing
firms or tax firms), as may be selected by the Company in the future, to assist
the Company with the implementation, administration and management of this Award
Agreement. You understand that the recipients of the Data may be located in the
United States, a country that does not benefit from an adequacy decision issued
by the European Commission. Where a recipient is located in a country that does
not benefit from an adequacy decision, the transfer of the Data to that
recipient will be made under the EU-U.S. Privacy Shield, Swiss-U.S. Privacy
Shield Frameworks, and/or through the European Commission-approved standard
contractual clauses, a copy of which may be obtained at
https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX%3A32004D0915. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your rights and obligations under this Award Agreement,
and for the duration of the relevant statutes of limitations, which may be
longer than the term of this Award Agreement.


5.





--------------------------------------------------------------------------------




The Participant’s Rights in Respect of Data
The Company will take steps in accordance with applicable legislation to keep
Data accurate, complete and up-to-date. You are entitled to have any inadequate,
incomplete or incorrect Data corrected (that is, rectified). You also have the
right to request access to your Data as well as additional information about the
processing of that Data. Further, you are entitled to object to the processing
of Data or have your Data erased, under certain circumstances. As from 25 May
2018, and subject to conditions set forth in applicable law, you are entitled to
(i) restrict the processing of your Data so that it is stored but not actively
processed (e.g., while the Company assesses whether you are entitled to have
Data erased) and (ii) receive a copy of the Data provided pursuant to this Award
Agreement or generated by you, in a common machine-readable format. To exercise
your rights, you may contact the local human resources representative. You may
also contact the relevant data protection supervisory authority, as you have the
right to lodge a complaint. The data protection officer may be contacted at
privacy@mongodb.com.
The following provisions shall apply to you if you reside outside the US and
EU/EEA.
You hereby explicitly and unambiguously (i) acknowledge and (ii) to the extent
required under applicable law, consent to, the collection, use and transfer, in
electronic or other form, of your personal data as described in and necessary to
perform this Award Agreement and any other Award grant materials, by and among,
as applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that to the extent not prohibited under applicable law, the Company
and the Affiliate may hold certain personal information about you, including,
but not limited to, your name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Awards or any other entitlement to shares of stock awarded, canceled, vested,
unvested or outstanding in your favor ("Data"), for the purpose of implementing,
administering and managing the Plan. Certain Data may also constitute “sensitive
personal data” within the meaning of applicable law. Such Data includes, but is
not limited to, the information provided above and any changes thereto and other
required personal and financial data about you. You hereby (i) acknowledge and
(ii) to the extent required under applicable law, provide explicit consent to,
the processing of any such Data by the Company and any Affiliate. You understand
that Data will be transferred to such stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have data privacy
laws and protections that are not considered adequate in your country. You
understand that if you resides outside the United States, you may request in
those countries where required to be disclosed under applicable law, a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You (i) acknowledge and (ii) to the
extent required under applicable law, authorize the receipt, possession, use,
retention and transfer of the Data, in electronic or other form, by the Company,
any other possible recipients which may assist the Company with implementing,
administering and managing the Plan, for the sole purposes of such
implementation, administration and management. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, if required by applicable law, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, or refuse or withdraw the consents herein insofar as such
consents are required under applicable law, in any case without cost, by
contacting in writing your local human resources representative. Further, you
acknowledge that if you are providing consent(s) herein, you are doing so on a
purely voluntary basis. Insofar as any consent is required under applicable law,
and you either do not consent or later seek to revoke your consent, your
employment status or service and career with the Company or Affiliate will


6.





--------------------------------------------------------------------------------




not be adversely affected; the only adverse consequence of refusing or
withdrawing your consent is that the Company will not be able to grant you
options or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent (insofar as consent is
required under applicable law) may affect your ability to participate in the
Plan, but will have no further detrimental implications for you. For more
information on the consequences of your refusal to consent or withdrawal of
consent in the event that consent is required under applicable law, you
understand that you may contact the local human resources representative.
14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Award Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you pursuant to Section 6
of this Award Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this Award
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
15.    NOTICES. Any notice or request required or permitted hereunder will be
given in writing to each of the other parties hereto and will be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed to the Company at its primary executive
offices, attention: Stock Plan Administrator, and addressed to you at your
address as on file with the Company at the time notice is given.


16.    HEADINGS. The headings of the Sections in this Award Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.


17.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:
(a)    Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.
(b)    The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.
(c)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.


7.





--------------------------------------------------------------------------------




(d)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(e)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(f)    This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)    All obligations of the Company under the Plan and this Award Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
20.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Award Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules.
21.    SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
22.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s insider trading policy
permitting directors and employees to sell shares only during certain “window”
periods, in effect from time to time.


8.





--------------------------------------------------------------------------------




23.    AMENDMENT. This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Award Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Award Agreement in any way it may deem necessary or
advisable to carry out the purpose of the Award as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
24.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).
25.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.
26.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and that such online or
electronic participation shall have the same force and effect as documentation
executed in written form.
27.    LANGUAGE. If you have received this Award Agreement, or any other
document related to the Award and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
28.    COUNTRY APPENDIX. Notwithstanding any provisions in this Award Agreement,
the Award grant shall be subject to any special terms and conditions set forth
in the Appendix to this Award Agreement for your country. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines


9.





--------------------------------------------------------------------------------




that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this Award
Agreement.
29.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Award and on
any shares of stock acquired upon vesting of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


* * * * *


This Award Agreement will be deemed to be signed by the Company and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.










10.





--------------------------------------------------------------------------------




APPENDIX A
MONGODB, INC.
2016 EQUITY INCENTIVE PLAN
AWARD AGREEMENT
(RESTRICTED STOCK UNITS)


This Appendix includes additional terms and conditions that govern the Award
granted to you under the Plan if you reside in one of the countries listed
below. Capitalized terms used but not defined in this Appendix have the meanings
set forth in the Plan and/or the Award Agreement.
This Appendix also includes information regarding securities, exchange controls
and certain other issues of which you should be aware with respect to
participation in the Plan. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that you not rely on the information
in this Appendix as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time that the Award vests or you sell shares acquired under the Plan. In
addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure a particular result. Accordingly, the you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation. Finally, if you are a citizen or resident of a country other
than the one in which you are currently working, the information contained
herein may not be applicable to you.
ARGENTINA


Notifications
Securities Law Information


You understand that neither the Awards nor the shares are publicly offered or
listed on any stock exchange in Argentina. Therefore the offer of the Awards
does not constitute a public offering as defined under Argentinian law. The
offer is private and not subject to the supervision of any Argentinian
governmental authority.


Exchange Control Information


If you transfer proceeds from the sale of shares and any cash dividends into
Argentina, you may be subject to certain restrictions, including mandatory
deposits. The Argentinian bank handling the transaction may request certain
documentation in connection with the request to transfer sale proceeds into
Argentina (e.g., evidence of the sale, proof of the source of the funds used to
purchase the shares, etc.). You are solely responsible for complying with the
exchange control rules that may apply to you in connection with your
participation in the Plan and/or transfer of proceeds from the sale of shares or
receipt of dividends acquired under the Plan into Argentina. Prior to
transferring funds into or out of Argentina, you should consult your local bank
and/or exchange control advisor to confirm what will be required by the bank
because interpretations of the applicable Central Bank regulations vary by bank
and exchange control rules and regulations are subject to change without notice.


11.





--------------------------------------------------------------------------------






Foreign Asset/Account Reporting Information


Argentinian residents must report any shares acquired under the Plan and held by
the resident on December 31 of each year on their annual tax return for that
year.


AUSTRALIA
Securities Law Information
The offering and resale of shares acquired under the Plan to a person or entity
resident in Australia may be subject to disclosure requirements under Australian
law.  You should obtain legal advice regarding any applicable disclosure
requirements prior to making any such offer.
Offer of Stock Awards
The Board, in its absolute discretion, may make a written offer to an eligible
person who is an Australian Resident (each such offeree being referred to in
this Appendix A as a “Participant”) it chooses to accept an Award.
The offer shall specify the maximum number of shares subject to an Award which
you may accept, the Date of Grant, the Expiration Date, the vesting conditions
(if any), any applicable holding period and any disposal restrictions attaching
to the Award or the resultant Common Stock (all of which may be set by the Board
in its absolute discretion).
The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth). The conditions to receive such
treatment are contained in this Appendix A.
The offer shall be accompanied by an acceptance form and a copy of the Plan and
this Appendix A or, alternatively, details on how you may obtain a copy of the
Plan and this Appendix A.
Grant of Awards
If you validly accept the Board’s offer of an Award, the Board must grant you an
Award for the number of shares for which the Award was accepted. However, the
Board must not do so if you have ceased to be an eligible person at the date
when the Award is to be granted or the Company is otherwise prohibited from
doing so under the Corporations Act 2001(Cth) (the “Corporations Act”) without a
disclosure document, product disclosure statement or similar document.
The Company must provide an Award Agreement in respect of the Award granted to
the Participant to be executed by the Participant as soon as practicable after
the date of grant.
Awards granted to Participants under this Appendix A that are Options must not
have an Expiration Date exceeding fifteen (15) years from the Date of Grant.
Tax Deferred Treatment
Ordinary shares. Awards issued to a Participant under this Appendix A must
relate to ordinary shares. For the purpose of this Appendix A, ordinary shares
shall be defined in accordance with its ordinary meaning under Australian law.


12.





--------------------------------------------------------------------------------




Predominant business of the Company. Awards must not be issued to Participants
where those Awards relate to Restricted Stock Units or shares in a company that
has a predominant business of the acquisition, sale or holding of shares,
securities or other investments.
Real risk of forfeiture. Awards that are Restricted Stock Units issued to a
Participant under this Appendix A must have a real risk of forfeiture, the
Vesting conditions by which this risk is achieved is to be determined by the
Board in its absolute discretion.
10% limit on shareholding and voting power. Immediately after you acquire the
Awards, you must not: (i) hold a beneficial interest in more than 10% of the
shares in the Company; or (ii) be in a position to cast, or control the casting
of, more than 10% of the maximum number of votes that might be cast at a general
meeting of the Company. For the purposes of these thresholds, Awards that are
Restricted Stock Units are treated as if they have been exercised and converted
into Common Stock.
AUSTRIA
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Austria.
Consumer Protection Information
You may be entitled to revoke the Award Agreement on the basis of the Austrian
Consumer Protection Act (the “Act”) under the conditions listed below, if the
Act is considered to be applicable to this Award Agreement and the Plan:
(i)
The revocation must be made within one week after the acceptance of the Award
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if you
return the Award Agreement to the Company or the Company’s representative with
language that can be understood as your refusal to conclude or honor the Award
Agreement, provided the revocation is sent within the period discussed above.

Exchange Control Information
If you hold securities (including shares acquired under the Plan) or cash
(including proceeds from the sale of shares and any cash dividends) outside of
Austria (even if you hold them outside of Austria at a branch of an Austrian
bank), you may be required to report certain information to the Austrian
National Bank if certain thresholds are exceeded. You are encouraged to consult
your personal legal or tax advisor to understand how these rules apply to your
particular situation.
BELGIUM
Securities Disclaimer
The grant of this Award under the Plan is exempt from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Belgium.
Tax Withholding
Your employer is generally required to withhold income taxes or social
insurances, as applicable, for the grant of this Award under the Plan.


13.





--------------------------------------------------------------------------------




BRAZIL
Nature of Grant
The following provisions supplement Section 17 of this Award Agreement.
By accepting this Award, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in this Award,
and receive shares of Common Stock pursuant to this Award, only if the vesting
conditions are met and any necessary services are rendered by you between the
grant date and the vesting date(s), and (iii) the value of the underlying shares
of Common Stock is not fixed and may increase or decrease without compensation
to you.
Compliance with Law
By accepting this Award, you acknowledge, understand and agree to comply with
applicable Brazilian laws and to pay any and all applicable taxes associated
with the vesting and settlement of the Award, the receipt of any dividends, and
the sale of shares of Common Stock acquired under the Plan.
Exchange Control Information
If you are a resident or domiciled in Brazil, you will be required to submit an
annual declaration of assets and rights held outside of Brazil, including any
shares of Common Stock acquired under the Plan, to the Central Bank of Brazil if
the aggregate value of such assets and rights equals or exceeds US$100,000.
Foreign individuals holding Brazilian visas are considered Brazilian residents
for purposes of this reporting requirement and must declare at least the assets
held abroad that were acquired subsequent to the date of admittance as a
resident of Brazil.
Tax on Financial Transaction
If you repatriate the proceeds from the sale of shares of Common Stock or
receipt of any cash dividends and convert the funds into local currency, you may
be subject to the Tax on Financial Transactions. It is your responsibility to
pay any applicable Tax on Financial Transactions arising from participation in
the Plan. You should consult with your personal tax advisor for additional
details.
BULGARIA
Foreign Exchange Notice
Foreign brokerage account balances in excess of BGN 50,000 on each December 31st
must be reported to the Bulgarian National Bank by March 31st of the following
calendar year. Moreover, for payments equal to or exceeding BGN 5,000, a
statistical form must be submitted to the commercial bank handling the
transaction.
Securities Disclaimer
The grant of the Award is exempt from the requirement to publish a prospectus
under current rules as implemented in Bulgaria.


14.





--------------------------------------------------------------------------------




CANADA
Data Privacy
The following provision supplements Section 17 of the Award Agreement:
You hereby authorize the Company and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. You further authorize
the Company, any Affiliates and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors. You further authorize the Company and any
Affiliates to record such information and to keep such information in your
employee file.
Language Consent
The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Consentement relatif à la langue utilisée
Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.
Foreign Asset/Account Reporting Information
Canadian residents are required to report any foreign property (e.g., shares of
stock acquired under the Plan and possibly unvested Restricted Stock Units) on
form T1135 (Foreign Income Verification Statement) if the total cost of their
foreign property exceeds C$100,000 at any time in the year, although the
reporting requirements have been simplified if the cost is less than C$250,000.
It is your responsibility to comply with these reporting obligations, and you
should consult your own personal tax advisor in this regard.
Share Settlement of Award
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
Restricted Stock Units granted to Canadian Participants shall only be settled in
shares of stock and shall not be settled in cash.
DENMARK
Securities Disclosure
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under current rules as implemented in Denmark.
Labor/Employment
IMPORTANT – STATEMENT UNDER SECTION 3(1) OF THE ACT ON STOCK OPTIONS
Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the "Stock Option Act"), you are entitled to receive information regarding the
Plan in a separate written statement in Danish. 


15.





--------------------------------------------------------------------------------




The full statement containing the information about your rights under the Plan
and the Stock Option Act is attached as a separate written statement to this
Award Agreement.
Taxation
The participation in the Plan is covered by the Danish Tax Assessment Act
section 7P. The tax treatment is intended to be accordingly beneficial to the
extent provided under law.
FINLAND
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Finland.
FRANCE
Awards Not Tax-Qualified
The Award is not intended to be a tax-qualified or tax-preferred award,
including without limitation, under Sections L. 225-197-1 to L. 225-197-6 of the
French Commercial Code.  You are encouraged to consult with a personal tax
advisor to understand the tax and social insurance implications of the Award.
Tax Withholding
As from January 1, 2019, vesting of the Award will give rise to income tax
withholding in France.
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in France.
Foreign Asset/Account Information
You may hold shares of stock acquired upon vesting of the Award, any proceeds
resulting from the sale of shares of stock or any dividends paid on such shares
of stock outside of France, provided you declare all foreign bank and brokerage
accounts (including any accounts that were opened or closed during the tax year)
with your annual income tax return. Failure to complete this reporting may
trigger penalties.
GERMANY
Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event that you make or receive a
payment in excess of this amount, you are required to report the payment to
Bundesbank electronically using the “General Statistics Reporting Portal”
(“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).


16.





--------------------------------------------------------------------------------




HONG KONG
Securities Law Notice
WARNING: The Award and the shares of stock covered by the option do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Affiliates participating in the Plan.
You should be aware that the contents of the Award Agreement have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. Nor have the documents been reviewed by any regulatory authority
in Hong Kong. The option is intended only for your personal use and may not be
distributed to any other person. You are advised to exercise caution in relation
to the offer. If you are in any doubt about any of the contents of the Award
Agreement, including this Appendix, or the Plan, you should obtain independent
professional advice.
Sale of Shares
Any shares of stock received at vesting of the Award are accepted as a personal
investment. In the event that any portion of this Award vests within six months
of the grant date, you agree that you will not offer to the public or otherwise
dispose of the shares of stock acquired prior to the six-month anniversary of
the grant date.
Occupational Retirement Schemes Ordinance Alert
The Company specifically intends that neither the Award nor the Plan will be
considered or deemed an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”).
INDIA
Exchange Control Information
You must repatriate to India all funds resulting from the sale of shares of
stock within 90 days and all proceeds from the receipt of any dividends within
180 days. You will receive a foreign inward remittance certificate (“FIRC”) from
the bank where you deposits the foreign currency. You should maintain the FIRC
as evidence of the repatriation of funds in the event that the Reserve Bank of
India or your employer requests proof of repatriation.
Foreign Asset/Account Reporting Information
You are required to declare in your annual tax return your foreign financial
assets (including shares of stock) and any foreign bank accounts. You understand
that it is your responsibility to comply with this reporting obligation and are
advised to confer with a personal tax advisor in this regard. 
IRELAND
Taxation: General
The tax and social security consequences of participating in the Plan are based
on complex tax and social security laws, which may be subject to varying
interpretations, and the application of such laws may depend, in large part, on
the surrounding facts and circumstances. Therefore, we recommend that you
consult with your own tax advisor regularly to determine the consequences of
taking or not taking any action concerning their participation in the Plan and
to determine how the tax, social security or other laws in Ireland (or
elsewhere) apply to your specific situation.


17.





--------------------------------------------------------------------------------




Tax Withholding
The references in the Plan and in the Award Agreement, and in particular Clause
8(h) (Miscellaneous) of the Plan and Clauses 11 (Withholding Obligations) and 12
(Tax Consequences) of the Award Agreement, to “tax” or “taxes” includes any and
all taxes, charges, levies and contributions in Ireland or elsewhere, to
include, in particular, income tax (PAYE), Universal Social Charge (USC) and Pay
Related Social Insurance (PRSI) (“Taxes”).
Tax indemnity
The Participant shall be accountable for any Taxes, which are chargeable on any
assessable income deriving from the grant, vesting of, or other dealing in
Awards or Common Stock issued pursuant to an Award. The Company shall not become
liable for any Taxes, as a result of your participation in the Plan. In respect
of such assessable income, the Participant shall indemnify the Company and (at
the direction of the Company) any Affiliate, which is or may be treated as the
employer you in respect of the Taxes (the “Tax Liabilities”).
Pursuant to the indemnity referred to in the preceding paragraph, where
necessary, you shall make such arrangements, as the Company requires to meet the
cost of the Tax Liabilities, including at the direction of the Company any of
the following:
(a)    making a cash payment of an appropriate amount to the relevant company
whether by cheque, banker's draft or deduction from salary in time to enable the
Company to remit such amount to the Irish Revenue Commissioners before the 14th
day following the end of the month in which the event giving rise to the Tax
Liabilities occurred; or
(b)    appointing the Company as agent and / or attorney for the sale of
sufficient Common Stock, acquired pursuant to the grant, exercise, purchase,
vesting or other dealing in Awards, or Common Stock issued pursuant to an Award
to cover the Tax Liabilities and authorizing the payment to the relevant company
of the appropriate amount (including all reasonable fees, commissions and
expenses incurred by the relevant company in relation to such sale) out of the
net proceeds of sale of the Common Stock.
Company Law - Notification Obligation
If you are a director, shadow director or secretary of any Irish subsidiary of
the Company, you are required to notify the Irish subsidiary in writing within
five or eight days, depending on the circumstances involved, if you hold an
interest in, or receive or dispose of an interest in the Company (which includes
Restricted Stock Units).  This notification requirement also applies with
respect to the interests of a person’s spouse, civil partner or children under
the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).  Where the shares or the stock options held amount to an
interest in less than 1% of the nominal value of the Company’s issued voting
share capital, or do not carry the right to vote at the Company’s general
meetings, disclosure is not required.  This exemption also applies to company
secretaries.
Securities Law
The grant of the Award is exempt or excluded from the requirement to publish a
prospectus under the EU Prospectus Directive as implemented in Ireland.
Employment
You acknowledge that your terms of employment shall not be affected in any way
by your participation of the Plan, which shall not form part of such terms
(either expressly or impliedly). You acknowledge that your participation in the
Plan shall be subject at all times to the rules of the Plan as may be amended
from time


18.





--------------------------------------------------------------------------------




to time (including, but not limited to, any claw back provisions). If on
termination of your employment (whether lawfully, unlawfully, or in breach of
contract) you lose any rights or benefits under the Plan (including any rights
or benefits which you would not have lost had your employment not been
terminated), you hereby acknowledge that you shall be entitled to (and hereby
waive) any compensation for the loss of any rights or benefits under the Plan,
or any replacement or successor plan.
The Plan is entirely discretionary and may be suspended or terminated by the
Board at a time for any reason. Participation in the Plan is entirely
discretionary and does not create any contractual or other right to receive
future grants of options or benefits in lieu of options. All determinations with
respect to future options will be at the entire discretion of the Board. Rights
under the Plan are not pensionable.
ISRAEL
Restricted Stock Units granted to employees of the Israeli subsidiary of the
Company will be subject to the provisions of the Plan and the Appendix for
Israeli Participants. Restricted Stock Units are meant to be granted under the
trustee capital gains route pursuant to section 102(b)(2) and 102(b)(3) of the
Israeli Income Tax Ordinance [New Version] 1961 (“Section 102”). Definitions not
contained herein shall have the meaning given to them in the Appendix for
Israeli Participants. In the event of any conflict, whether explicit or implied,
between the provision of the Award Agreement and the Israeli Appendix, the
provisions set out in the Israeli Appendix shall prevail.
In addition to the declarations included in the Grant Notice and the Award
Agreement above, by accepting the grant of the Award (i) you authorize the
Company to provide the Trustee with any information required for the purpose of
administering the Plan including executing its obligations according to Section
102, the trust deed and the trust agreement, including without limitation
information about your Restricted Stock Units, income tax rates, salary bank
account, contact details and identification number, (ii) you agree to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to the Plan and this Award Agreement, (iii) you are
familiar with Section 102 and the regulations and rules promulgated thereunder,
including without limitations the provisions of the applicable tax route, and
agree to comply with such provisions, as amended from time to time, provided
that if such terms are not met, Section 102 may not apply or I may be subject to
tax at higher rates, (iv) you agree to the terms and conditions of the trust
deed signed between the Trustee and the Company and/or the applicable Affiliate,
including but not limited to the control of the Restricted Stock Units and
Common Stock by the Trustee, (v) you acknowledge that releasing the Common Stock
from the control of the Trustee prior to the termination of the Holding Period
constitutes a violation of the terms of Section 102 and agree to bear the
relevant sanctions.
Trust
The Restricted Stock Units and the Common Stock issued upon vesting or otherwise
and/or any additional rights, including without limitation any right to receive
any dividends or any shares received as a result of an adjustment made under the
Plan, that may be granted in connection with the Restricted Stock Units (the
“Additional Rights”) shall be issued to or controlled by the Trustee for your
benefit under the provisions of Section 102 pursuant to the capital gains route
for at least the period stated in Section 102 of the Ordinance and the Income
Tax Rules (Tax Benefits in Share Issuance to Employees) 5763-2003 (the “Rules”).
In the event the Restricted Stock Units or underlying shares of Common Stock do
not meet the requirements of Section 102, such Restricted Stock Units and the
underlying shares of Common Stock shall not qualify for the favorable tax
treatment under the Capital Gains Route of Section 102. The Company makes no
representations or guarantees that the Restricted Stock Units will qualify for
favorable tax treatment and will not be liable or responsible if favorable tax
treatment is not available under Section 102. Any fees associated with any
vesting, sale, transfer or any act in relation to the Restricted Stock Units
shall be borne by you and


19.





--------------------------------------------------------------------------------




the Trustee and/or the Company and/or any Affiliate shall be entitled to
withhold or deduct such fees from payments otherwise due to from the Company or
an Affiliate or the Trustee. In accordance with the requirements of Section 102
and the Capital Gains Route, you shall not sell nor transfer the shares of
Common Stock or Additional Rights from the Trustee until the end of the required
Holding Period. Notwithstanding the above, if any such sale or transfer occurs
before the end of the required Holding Period, the sanctions under Section 102
shall apply to and shall be borne by you.
Tax
Any and all taxes due in relation to the Restricted Stock Units and Common
Stock, shall be borne solely by you. The Company and/or any Affiliate and/or the
Trustee shall withhold taxes according to the requirements under the applicable
laws, rules, and regulations, including withholding taxes at source.
Furthermore, you hereby agree to indemnify the Company and/or any Affiliate
and/or the Trustee and hold them harmless against and from any and all liability
for any such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to you. The Company and/or any Affiliate and/or the
Trustee, to the extent permitted by law, shall have the right to deduct from any
payment otherwise due to you or from proceeds of the sale of the Common Stock,
an amount equal to any Taxes required by law to be withheld with respect to the
Common Stock. You will pay to the Company, any subsidiary or the Trustee any
amount of taxes that the Company or any Affiliate or the Trustee may be required
to withhold with respect to the Common Stock that cannot be satisfied by the
means previously described. The Company may refuse to deliver the Common Stock
if you fail to comply with your obligations in connection with the taxes as
described in this section. The tax treatment of any Restricted Stock Units not
guaranteed and although a Restricted Stock Unit may be granted under a certain
tax route, they may become subject to a different tax route in the future.
ITALY
Foreign Asset/Account Reporting Information
If you are an Italian resident who, at any time during the fiscal year, holds
foreign financial assets (including cash and shares of stock) which may generate
taxable income in Italy, you are required to report these assets on your annual
tax return for the year during which the assets are held, or on a special form
if no tax return is due. These reporting obligations also apply if you are the
beneficial owner of foreign financial assets under Italian money laundering
provisions.
Securities Disclaimer
The grant of the options is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Italy.
KOREA
Foreign Assets Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency).  You should consult your
personal tax advisor to determine how to value your foreign accounts for
purposes of this reporting requirement and whether you are required to file a
report with respect to such accounts.


20.





--------------------------------------------------------------------------------




MEXICO
Labor Law Acknowledgment
These provisions supplement Section 17 of the Award Agreement:
Modification. By accepting the Award, you understand and agree that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your
employment.
Policy Statement. The grant of the Award made under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company with registered offices at 229 W. 43rd Street, 5th floor, NY, NY,
10036, United States of America, is solely responsible for the administration of
the Plan and participation in the Plan and the acquisition of shares of stock
does not, in any way, establish an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
your sole employer is the Company’s Mexican Affiliate, nor does it establish any
rights between you and your employer.
Plan Document Acknowledgment
By accepting the grant of Award, you acknowledge that you have received copies
of the Plan, have reviewed the Plan and the Award Agreement in their entirety
and fully understand and accept all provisions of the Plan and the Award
Agreement.
In addition, by signing the Award Agreement, you further acknowledge that you
have read and specifically and expressly approve the terms and conditions in
Section 11 of the Award Agreement (“Nature of Grant”), in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) none of the Affiliates or the Company is
responsible for any decrease in the value of the shares of stock underlying the
options.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the employer, the Company and any Affiliates with respect to any claim that may
arise under the Plan.
NETHERLANDS
Prohibition Against Insider Trading
You should be aware of the Dutch insider trading rules, which may affect the
sale of shares acquired under the Plan. In particular, you may be prohibited
from effecting certain share transactions if you have insider information
regarding the Company. Below is a discussion of the applicable restrictions. You
are advised to read the discussion carefully to determine whether the insider
rules could apply to you. If it is uncertain whether the insider rules apply,
the Company recommends that you consult with a legal advisor. The Company cannot
be held liable if you violate the Dutch insider trading rules. You are
responsible for ensuring your compliance with these rules.
Dutch securities laws prohibit insider trading. As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands. For further
information, Participant is referred to the website of the Authority for the
Financial Markets (AFM):
https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.


21.





--------------------------------------------------------------------------------




Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Affiliate may have inside information and
thus are prohibited from making a transaction in securities in the Netherlands
at a time when they have such inside information. By entering into this Award
Agreement and participating in the Plan, you acknowledge having read and
understood the notification above and acknowledge that it is your responsibility
to comply with the Dutch insider trading rules, as discussed herein.
Securities Disclaimer
The grant of the Award is exempt or excluded from the requirement to publish a
prospectus under the EU Prospectus Directive as implemented in the Netherlands.
PORTUGAL
Exchange Control


If you receive shares upon vesting of the Award, the acquisition of the shares
should be reported to the Banco de Portugal for statistical purposes. If the
shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on your
behalf. If the shares are not deposited with a commercial bank or financial
intermediary in Portugal, you are responsible for submitting the report to the
Banco de Portugal.


Securities Disclaimer


The grant of the Award is exempt or excluded from the requirement to publish a
prospectus under EU Prospectus Regulation as implemented in Portugal.
SINGAPORE
Securities Law Information
The grant of the Award is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or registered as
a prospectus with the Monetary Authority of Singapore.  You should note that the
Award is subject to section 257 of the SFA and you will not be able to make any
subsequent sale in Singapore of the shares acquired through the vesting of the
Award or any offer of such sale in Singapore unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the SFA.
Director Notification Obligation
If you are a director, associate director or shadow director of a Singapore
Affiliate, you are subject to certain notification requirements under the
Singapore Companies Act.  Among these requirements is an obligation to notify
the Singapore Affiliate in writing when you receive an interest (e.g.,
restricted stock units or share of stock) in the Company or any Affiliate.  In
addition, you must notify the Singapore Affiliate when you sell shares of the
Company or any Affiliate (including when you sell shares acquired through the
vesting of Award).  These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any Affiliate.  In
addition, a notification must be made of your interests in the Company or any
Affiliate within two business days of becoming a director.
SPAIN
Labor Law Acknowledgment
The following provision supplements Section 17 of the Award Agreement:


22.





--------------------------------------------------------------------------------




In accepting the Award, you consent to participate in the Plan and acknowledge
that you have received a copy of the Plan.
You understand and agree that the Company has unilaterally, gratuitously and
discretionally decided to grant the Award under the Plan to individuals who may
be employees of the Company and any Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any Affiliates, over and above the specific terms of the Plan. Consequently,
you understand that the Award is granted on the assumption and condition that
the Award and any shares of stock issued upon vesting of the Award are not part
of any employment contract (either with the Company or any Affiliates) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, you
understand that the Award would not be granted to you but for the assumptions
and conditions referred to herein; thus, you acknowledge and freely accept that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the grant of the Award and any right to the
Award shall be null and void.
Further, the vesting of the Award is expressly conditioned on your continued
employment, such that upon termination of employment, the Award may cease
vesting immediately, effective on the date of your termination of employment
(unless otherwise specifically provided in the Award Agreement and/or the Plan).
In particular, you understand and agree that any non-vested Awards as of the
date you are no longer actively employed or in service (unless otherwise
specifically provided in the Award Agreement and/or the Plan) will be forfeited
without entitlement to the underlying shares of stock or to any amount of
indemnification in the event of termination of your employment by reason of, but
not limited to, resignation, retirement, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective dismissal adjudged or recognized to be without cause,
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers’ Statute, relocation under Article 40
of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
Securities Disclaimer
The grant of the Award is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain. The grant of the
Award and the shares of stock issued pursuant to the vesting of the Award are
considered a private placement outside the scope of Spanish laws on public
offerings and issuances of securities. Neither the Plan nor the Award Agreement
have been registered with the Comisión National del Mercado de Valores and do
not constitute a public offering prospectus.
Exchange Control Information
The acquisition, ownership and disposition of shares of Stock and must be
declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”), which is a department of the Ministry of Economy and
Competitiveness. If you acquire shares of stock through the use of a Spanish
financial institution, that institution will automatically make the declaration
to the DGCI for you; otherwise, you will be required make the declaration by
filing the appropriate form with the DGCI. Generally, the declaration must be
made in January for shares of Stock owned as of December 31 of the prior year;
however, if the value of shares of stock acquired or sold exceeds a designated
threshold (or you hold 10% or more of the capital of the Company or such other
amount that would entitle you to join the Company’s board of directors), the
declaration must be filed within one (1) month of the acquisition or sale, as
applicable.


23.





--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information
To the extent you hold rights or assets outside of Spain with a value in excess
of €50,000 per type of right or asset (e.g., shares of stock, cash, etc.) as of
December 31 each year, such resident will be required to report information on
such rights and assets on your annual tax return for such year. After such
rights and assets are initially reported, the reporting obligation will apply
for subsequent years only if the value of any previously-reported rights or
assets increases by more than €20,000.
Further, you will be required to electronically declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities (including shares of Stock acquired under the Plan) held in such
accounts if the value of the transactions for all such accounts during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.
Further, you are required to electronically declare to the Bank of Spain any
foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of cash or
shares of stock made to you under the Plan) if the balances in such accounts
together with the value of such instruments as of December 31, or the volume of
transactions with non-Spanish residents during the relevant year, exceed
€1,000,000.
SWEDEN
Securities Disclosure
Your participation in the Plan and the grant of the Award are exempt from the
requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Sweden.
Exchange Control
You understand and agree that foreign and local banks or financial institutions
(including brokers) engaged in cross-border transactions generally may be
required to report any payments to or from a foreign country exceeding a certain
amount to The National Tax Board, which receives the information on behalf of
the Swedish Central Bank (Sw.Riksbanken). This requirement may apply even if you
have a brokerage account with a foreign broker.
SWITZERLAND
Securities Law Notification
The grant of the Award is considered a private offering and therefore is not
subject to securities registration in Switzerland.
TAIWAN
Securities Disclaimer
Neither the Plan nor the Award are registered in Taiwan with the Securities and
Futures Bureau or subject to the securities laws of Taiwan.


24.





--------------------------------------------------------------------------------




UNITED ARAB EMIRATES
Securities Law Information
Participation in the Plan is being offered only to selected recipients and is in
the nature of providing equity incentives to recipients in the United Arab
Emirates. The Plan and the Award Agreement are intended for distribution only to
such recipients and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities.
If you do not understand the contents of the Plan and the Award Agreement, you
should consult an authorized financial adviser. The Emirates Securities and
Commodities Authority and the Dubai Financial Services Authority have no
responsibility for reviewing or verifying any documents in connection with the
Plan. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved the Plan or the Award Agreement nor taken steps to
verify the information set out therein, and have no responsibility for such
documents.


UNITED KINGDOM
Securities Disclaimer
The grant of the Award is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in the UK.
This Award Agreement is not an approved prospectus for the purposes of section
85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no offer of
transferable securities to the public (for the purposes of section 102B of FSMA)
is being made in connection with the Plan. The Plan and the Award s are
exclusively available in the UK to bona fide employees and former employees and
any other UK Subsidiary.


25.



